Citation Nr: 1533134	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability to include as secondary to a lumbar and right ankle disability.

2.  Entitlement to service connection for a bilateral hip disability to include as secondary to a lumbar and right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veterans' diagnosed bilateral knee disability was not incurred during active service and is not etiologically related to military service.  

2.  The preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral knee disability is related to his active service or was caused or aggravated by his service connected lumbar or right ankle disability.  


CONCLUSION OF LAW

The Veteran's bilateral knee disability was not incurred in or aggravated by military service, and is not related to his service-connected lumbar or right ankle disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2007 and January2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In this regard, the Veteran's service treatment records (STRs) as well as his VA and private treatment records are associated with the claims file.  
VA examinations and opinions specifically addressing the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to his service connected disabilities, have been provided in June 2010 and August 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board notes that the Veteran contested the adequacy of the June 2010 VA examination, arguing in a July 2010 statement that the examiner did not conduct a thorough examination or an accurate report.  Having carefully reviewed the examination report, the Board disagrees with the Veteran's assertion that it is inadequate.  The Board acknowledges the Veteran's statements and concedes that he has limited range of motion and pain and locking in his knees; however, the Board finds that the VA examination is adequate because the examiner considered the Veteran's medical history and rendered a competent and probative nexus opinion consistent with the evidence of record.  The Board further notes that the June 2010 examiner did not opine as to whether the Veteran's bilateral knee disability was caused or aggravated by his service connected disabilities, and for this reason, a secondary medical opinion was requested by the Board in a remand.  The Veteran and his representative have not asserted that the resulting opinion is inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection for Bilateral Knee Disability

The Veteran contends that his bilateral knee disability is related to his service connected low back and right ankle disabilities.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Based on the evidence of record, service connection is not warranted.  Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with degenerative joint disease of the knees prior to a June 2010 VA examination, let alone within one year of his separation from service.  That diagnosis was made more than 30 years following the Veteran's separation from active service.  As there is a lack of medical evidence of symptoms until many years following service, presumptive service connection is not for application in this case.  

Next, service connection is also not warranted on a direct basis.  Specifically, the Board recognizes that the Veteran was diagnosed with bilateral knee arthralgia in February 2008, and later diagnosed with bilateral knee degenerative joint disease at his June 2010 VA examination.  However, the service treatment records are silent for any diagnosis, complaint or finding pertaining to the Veteran's knees.  It is on this element that the Veteran's claim fails.  On separation examination in May 1973 the Veteran's knees were marked by the examiner as normal.  Indeed, the Veteran has not asserted that his knee disorder has existed since active duty.  Therefore, a continuity of symptoms is not established based on the clinical evidence or the Veteran's statements.  

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current complaints or either active duty or a service-connected disability.  However, such evidence is not shown here.  Specifically, none of the competent evidence relates the Veteran's knee disorder directly to active duty service, and no treating physician suggested such a relationship.  

Moreover, the evidence does not establish that the Veteran's knee disorder is etiologically related to his service connected ankle or back disabilities.  Specifically, the Veteran was afforded VA examinations in February 2008 and in June 2010.  After examination of the Veteran and consideration of his medical history, the February 2008 VA examiner opined that the Veteran's bilateral knee disability was not caused by or a result of his service connected right ankle condition.  His rationale was based on the finding that the Veteran's bilateral knee condition came on abruptly, which would not be consistent with an insidious onset of knee pain from an ankle condition.  Further, the examiner noted that X-ray and lab work evidence did not support the contention that this disability was secondary to his right ankle.  In June 2010 the examiner only opined that the Veteran's knee pain was age related without specifically addressing whether it could be aggravated by his service-connected right ankle disability.  However, in an August 2014 VA opinion an examiner stated that it was less likely than not that the Veteran's bilateral knee condition was caused or a result of his service-connected ankle or low back condition, and further that it was not aggravated by either service-connected disability.  Instead, the examiner indicated that based on the Veteran's X-ray imaging, his mild degenerative changes of the knees were consistent with age.

Therefore, because the Veteran's bilateral knee disability was not caused or aggravated by his service-connected low back or right ankle disabilities, service connection for the Veteran's bilateral knee disability on a secondary basis is not warranted.  38 C.F.R. § 3.310.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his bilateral knees and his military service.  The Board finds that even though the Veteran has expressed belief that his knee condition is due to his service, the ability to render an opinion on such a condition requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to a lumbar and right ankle disability, is denied.


REMAND

The Board previously remanded the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's low back and right ankle disabilities, in July 2014 to obtain a VA opinion as to whether his hip disability was caused or aggravated by these service-connected disabilities.  As specifically stated in the remand directive #2, the VA examiner was to opine as to whether it was more likely than not that the Veteran's bilateral hip disability was caused or permanently aggravated by his service-connected lumbosacral strain and/or his right ankle fracture residuals.  38 C.F.R. § 3.159(c)(4).  It was explained that the term "aggravated" meant that the hip disorder permanently increased in severity.  Unfortunately, the August 2014 examiner failed to address the bilateral hip disability at all.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is of the opinion that a remand is necessary in order to issue a VA opinion regarding whether the Veteran's bilateral hip disability was caused or aggravated by his service connected back and ankle disabilities.  38 C.F.R. § 3.159(c)(4)(2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the August 2014 VA opinion for the Veteran's hip disability.  If the August 2014 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion. 

The examiner should again review the Veteran's claims file and provide an opinion as to whether the Veteran's diagnosed bilateral hip condition is proximately due to or the result of his service connected right ankle fracture residuals or service-connected lumbosacral strain.  The examiner should consider both initial causation of a bilateral hip condition by the right ankle fracture residuals or the lumbosacral strain, and the possibility that the claimed bilateral hip condition has been permanently aggravated by either or both service connected disabilities.

For the examiner's benefit, an opinion which simply concludes that a bilateral hip disability is not "secondary to" the Veteran's service connected disabilities is insufficient for the purpose of adjudicating whether aggravation occurred.  Rather, the examiner should explain whether the service connected disabilities made the bilateral hip condition permanently worse beyond the natural course of the condition.

Again, please provide a complete and thorough rationale for all conclusions reached in accordance with the principles stated above.

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


